Citation Nr: 0033911	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  97-32 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware

THE ISSUES

1. Entitlement to an increased rating for right foot 
callouses, currently rated 10 percent disabling.

2. Entitlement to an increased rating for postoperative 
residuals, osteotomy of right 5th metatarsal, currently 
rated 10 percent disabling.

3. Entitlement to an increased rating for residuals of right 
hip trauma, currently rated 10 percent disabling.

4. Entitlement to an increased (compensable) rating for 
residuals of right rib area trauma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


REMAND

The veteran served on active duty from September 1965 to 
September 1969.  He has requested a hearing before a member 
of the Board of Veterans' Appeals (Board) at the Wilmington, 
Delaware, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case is remanded to the RO for the 
following action:

The appellant should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 1991 & Supp. 2000) and 38 C.F.R. 
§ 20.704 (2000).

The appellant need take no further action unless otherwise 
informed, but may submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In 


addition, VA Adjudication Procedure Manual M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


